Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 5 objected to because of the following informalities:  the Examiner believes the claim should end with “to the first direction and the second direction, respectively.”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8, 10-13, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fikse (US 4,033,625) in view of Edmonson (US 7,547,179).
In re claim 1, Fikse discloses a transport assembly comprising a main support member (21) attached to a mounting connection (18) and a tow 5connection (2); a suspension (29) attached to the main support member; and a horizontal articulation mechanism (24) configured to move the main support member in the horizontal direction, but does not disclose wherein the hydraulic system raises the suspension off a ground surface along a vertical direction (orthogonal to the horizontal10horizontalh direction).  Edmonson, however, does disclose a vehicle transport that has a hydraulically adjusted suspension to adjust the vertical height. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the trailer of Fikse such that it comprised the vertical (orthogonal) adjustment of Edmonson on the same hydraulic circuit to adjust both the height and length of the trailer for loading and travelling purposes.
In re claim 2, Fikse further discloses wherein the tow connection is a kingpin as shown in Figure 3.  
15 In re claim 3, Fikse further discloses wherein the mounting connection comprises an axle cradle with a first platform (37) and a second platform (19) attached to opposite sides of an extension member of the mounting connection.  
In re claim 4, Fikse further discloses wherein the tow connection 20comprises a first telescoping extension member (4) and the mounting connection comprises a second telescoping extension member (21).  
In re claim 6, Fikse further discloses wherein the first telescoping member is connected to a first piston (13), the second telescoping member connected to a second 30piston (24).  
5 In re claim 8, Edmonson further discloses wherein the suspension comprises a telescoping slide member (126, 124) connected to an elevational piston.  
In re claim 10, Fikse further discloses wherein the horizontal articulation mechanism comprises a horizontal support (18) connecting first and second supports (19, 37), the horizontal support attached to a horizontal piston (24) positioned to move the 15supports in the second direction (horizontally).  
In re claim 11, the combination of Fikse and Edmonson further discloses wherein the horizontal articulation mechanism comprises at least one elevational piston (128 of Edmonson) positioned to move the supports in the first direction (vertically).  
In re claim 12, Fikse further discloses wherein the horizontal articulation mechanism is positioned between a pair of wheels of the suspension as shown in Figure 5.  
In re claims 13 and 19, Fikse and Edmonson discloses a system and method, as discussed above with respect to claim 1, comprising a transport assembly connected to a tow vehicle via a tow connection and to a transport vehicle via a mounting connection, the transport assembly comprising a main support member attached to the mounting connection, the tow connection, a suspension, and a horizontal articulation 5mechanism configured to raise the suspension off a ground surface along a first direction and move the main support member in a second direction, the first direction orthogonal to the second direction.  
In re claim 20, Fikse further discloses wherein moving the main support member in the second direction occurs in response to activation of a hydraulic piston of the horizontal articulation mechanism.

Allowable Subject Matter
Claims 5, 7, 9, 14-18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The specific limitations of “wherein the first telescoping member is arranged to move in a third direction and the second telescoping member is 25arranged to move in a fourth direction, the third and fourth directions being opposite and orthogonal to the first direction and the second direction”, “wherein each piston is connected to a motor, a fluid reservoir, and a manual control positioned in a control box attached to the main support member”, “wherein the elevational piston is connected to a control that selectively moves the main support member in the first 10direction in response to activation of the elevational piston”, “wherein the transport vehicle is attached to the 10mounting connection via a first tow tool engaging a steering axle of the transport vehicle” are not anticipated or made obvious by the prior art of record in the examiner’s opinion.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The references cited on the attached PTO-892 teach trailers of interest.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael R Stabley whose telephone number is (571)270-3249.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R STABLEY/Examiner, Art Unit 3611                                                                                                                                                                                                        

/TONY H WINNER/Primary Examiner, Art Unit 3611